Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 1 of 35 PagelD #: 788

EXHIBIT 1.L

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 2 of 35 PagelD #: 789
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 3 of 35 PagelD #: 790

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS

a 22 JAMES C, JUSTICE 12/12/2019

COMPANIES, INC.

 

NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$56,587,431.10 Not Applicable Wall Street Journal Prime 01/15/2020 Commercial
Rate as in effect from time
to time
Creditor Use Only

 

AMENDED AND RESTATED PROMISSORY NOTE

{Commercial - Single Advance)

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Nate) is DECEMBER 12, 2019. The parties and their addresses are:

LENDER;
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER (jointly and severally):
JAMES C. JUSTICE COMPANIES, INC.,
A DELAWARE CORPORATION
302 SOUTH JEFFERSON STREET, SUITE G00
ROANOKE, VIRGINIA 24011-1711

TWIN FIR ESTATES, LLC

A VIRGINIA LIMITED LIABILITY COMPANY
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

WILCOX INDUSTRIES, INC.

A WEST VIRGINIA CORPORATION

302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

 

[ CONFESSION OF JUDGMENT. { appoint and authorize John L. Gregory, Il, James W. Haskins and Scott C. Wall, any of whom may act individually, of
| Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the |
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if { default on this |
agreement. The confession of judgment may be without Process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys' fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed |

by Lender.
| For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
| CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE
| AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
| NOTICE.

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:
A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity {including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.
B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.
C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for,
this transaction such as applications, security agreements, disclosures or notes, and this Note.
D. Loan Documents, Loan Documents refer to all the documents executed as a part of or in connection with the Loan.
E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.
G. Dollar Amounts, All dollar amounts will be payable in lawful money of the United States of America.
2. REFINANCING. This Note will renew and extend the following described note(s):
Note Fh 282 dated December 1, 2018 with an original principal balance of $57,940,539.89 (the “Prior Note”),
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 4 of 35 PagelD #: 791

3. PROMISE TO PAY. For value received, | promise to Pay you or your order, at your address, or at such other location as you may designate, the principal
sum of $56,587,431.10, plus interest from December 1, 2019 on the unpaid Principal balance until this Note matures or this obligation is accelerated,
whichever occurs first, plus all accrued but unpaid interest outstanding under the Prior Note for the periad November 1, 2019 to and including November
30, 2019, together with any applicable late charge (collectively, the “Prior Note Amounts”}.

4. INTEREST, Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prirne Rate as in effect from time to time
(interest Rate).
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the interest Rate plus 3%
per annum, until paid in full.
B, Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principat
balance. Any remainder will be refunded to me.
C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Acerual. Interest accrues using an Actual/360 days counting methad.
5, REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. If a payment is more than 10 days late, J will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.
6. PAYMENT. | agree to pay this Note as follows:
(1) On December 30, 2019, an amount equal to the Prior Note Amounts.
(2) On January 1, 2020, an amount equal to the interest that has accrued on the principal balance outstanding on this Note.
(3) On January 15, 2020, all unpaid Principal and accrued interest shall be due and payable in full without notice or demand.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay additional fees or charges owing and the amount of
any advances you have made to others on my behalf, Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no
such day will, instead, be made on the last day of such month.

For the purposes of this Note, “net proceeds” with raspect to the Net Tax Credit Proceeds shall mean the gross proceeds resulting from the
syndication, sale, assignment or other dispasition of the Virginia tax credits associated with the Presidential Estates property owned by JCIC
located in Albemarle County, Virginia and encumbered by the Albemarie County, Culpeper County and Prince George County Deed of Trust minus
(1) any fee owed to a tax creditor syndicator or broker (which fee must be approved by you in your sole and absolute discretion), (2) a fee equal
to two percent (2%) of the gross amount of the tax credit proceeds paid to Matthew Gerber by the tax credit syncicator or broker and (3) any
other amount approved by you, in your sole and absolute discretion, to pay lawyers, appraisers, title companies and other persons or entities
that have performed services directly associated with obtaining of the tax credit proceeds and/or the Net Tax Credit Proceeds.

For the purposes of this Note, “net proceeds” with respect to the Net Asset Proceeds shall mean the gross proceeds resulting from the sale,
assignment or other disposition of any other collateral for this JCC Note minus usual and customary charges associated with the sale, assignment
or other disposition of the asset approved by you, in your sole and absolute discretion, such as grantor’s tax, prorated real estate taxes, and legal
fees and expenses.

 

Each payment | make on this Note will be applied first to pay interest that is due on this Note, then to escrow that is due on this Note, then to late
charges that are due on this Note, then to any charges that | owe on this Note other than principal and interest, and finally to the principal that is due on
this Note. If you and | agree to a different application of payments, we will describe our agreement on this Note. You may change how payments are
applied in your sole discretion without notice to me. The actual amount of my final payment will depend on my payment record.

7. PREPAYMENT. I may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew foan | EE

9. GUARANTY. A Guaranty, dated December 1, 2019 from JAMES C JUSTICE, I] and CATHY L. JUSTICE (individually and collectively, Guarantor) to you,
guaranties the payment and performance of my debts as described in the Guaranty;

A Guaranty, dated December 1, 2018 from VIRGINIA FUEL CORPORATION (Guarantor} to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from SOUTHEAST COTTON, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from AMERICAN TURF GRASS CORPORATION (Guarantor) to you, guaranties the payment and performance of my
debts as described in the Guaranty;

A Guaranty, dated December 1, 2018 from BLACK RIVER FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from RAPIDAN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in the
Guaranty;

A Guaranty, dated December 1, 2018 from EVERGREEN TURF CORPORATION {Guarantor} to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from BLUE RIDGE FARM CENTER, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from STONEY BROOK PLANTATION, INC. (Guarantor) to you, guaranties the payment and performance of my debts
as described in the Guaranty;

A Guaranty, dated December 1, 2018 from JUSTICE FARM SUPPLY, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from TEN MILE BAY, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in
the Guaranty;
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 5 of 35 PagelD #: 792

A Guaranty, dated December 1, 2018 from JUSTICE FAMILY FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from GREENTHORN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in
the Guaranty; and

A Guaranty, dated December 1, 2018 from JUSTICE LOW SEAM MINING, INC. (Guarantar) to you, guaranties the payment and performance of my debts
as described in the Guaranty;

10. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:
A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations { have with you.

C. Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge inte, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.

F. Other Documents. A default occurs under the terms of any other Loan Document.

G. Other Agreements. | am in default on any other debt or agreement { have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

|. Judgment. | fail to satisfy or appeal any judgment against me.

J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

K. Name Change. | change my name or assume an additional name without notifying you before making such a change.

L. Property Transfer. | transfer all or a substantial part of my money or property.
11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.
A. Additional Waivers By Borrower. In addition, 1, and any party to this Note and Laan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.
(2) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
{2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of set-off.
{5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.
5. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
ta insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.
12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.
D, Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.
E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.
My right to receive money from you includes any deposit or share account balance I have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Note” means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. it also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.
F, Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.
13. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. ! agree and stipulate for all
purposes that an attorney’s fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney's fee.
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 6 of 35 PagelD #: 793

"Expenses include {unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. if not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. in addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14. COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.
15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note is in
effect:
A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.
B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not vialate any agreement to which | am a party or to which | am or any of my Property is subject.
C. Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, ! do not and will not use any other name
and will preserve my existing name, trade names and franchises.
16. APPLICABLE LAW. This Note is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in Virginia, unless otherwise required by law. In the event of a dispute, the exclusive forum, venue and
place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, if
such court has jurisdiction, unless otherwise required by law.
17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS, My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.
18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail ta conform to any limitations of the Truth in Lending Act {Regulation Z} or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.
19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.
20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.
21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably requesi. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.
22, ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all casts including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.
23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by Jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention ef each party's legal counsel or that each party had the opportunity to do so.
24, SIGNATURES. By signing under seal, t agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 7 of 35 PagelD #: 794

‘ »

BORROWER:

JAMES C. JUSTICE COMPANIES, INC.,
a Delaware corporation

bo. 75 a — -
kf Lew oot Fz, <
KZ C. JUSTICE, lf, Ppa (Seal)

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT}:

coumiorernar Halt

This instrument was acknowledged before me this {3 day of Deca by by JAMES C. JUSTICE, IN, PRESIDENT OF JAMES

C. JUSTICE COMPANIES, INC, a Delaware corporation, on behalf of the corporation. He [eheck one} Bc] is personally known to me or {CJ has produced
as Identification.

-

My commission expires: Ail 13 La a
Notary Registration Number: —<gitiln lle (Notary Pubach Lm
OFFICIAL SEAL (

A, Notary Public, State of West Virginia f
CYNTHIA L WHITE i
dames C Justice Companies inc _
oe, FO” Box 2178 +
x Beaver, WV 26813

@ Seer My commission expires April 13, 2022 >
ST a i ae a Ry Rg Rg Ret Pag Tg ge TT gy The |

 

srateor /i//f7 Vitale

 

tA hte

  
  

BORROWER:

TWIN FIR ESTATES, LLC,
8 Virginia limited liability cornpany

, aS a =
By: Zh. noob (Seal)
(JANES-C. JUSTICE, I BRENDEN

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT}:

STATE OF _ Mes; Uy TALS. , COUNTY (OR CITY) OF

 

Kallilt

 

4 *

This instrument was acknowledged before me this f. 'z. zt day of Littl? r by JAMES C. JUSTICE, iil, PRESIDENT OF TWIN
FIR ESTATES, LLC, A VIRGINIA LIMITED LIABILITY COMPANY, on behalf of the company. He [check one) [otis personally known to me or [] has produced
a5 identification.

 

 
 

if
Notary Registration Number:

ff ,
bay Z9A7
My commission expires: 7.” U LP AoA Kz illu WT a
a :

[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON FOLLOWING PAGE]

SEE, OFFICIAL SEAL

coe ge,

® @ “ca Notary Public, State of West Virginia
@\ CYNTHIA L WHITE

") James C Justice Companies inc

dy RO. Box 2178

: ee Beaver, WV 25819 ¢

¢. saa” My commission expires Aprif 13, 2022)
at ttt eee

 
  
 

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 8 of 35 PagelD #: 795

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 9 of 35 PagelD #: 796

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS

a --22 JAMES C. JUSTICE 4/15/2020

COMPANIES, INC.

NOTE AMOUNT INDEX (w/ Margin} RATE MATURITY DATE LOAN PURPOSE
$52,965,799.89 Not Applicable Wall Street Journal Prime 01/31/2020 Commercial
Rate as in effect from time
to time
Creditor Use Only

 

 

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

DATE AND PARTIES, The date of this Amended and Restated Promissory Note (Note) is JANUARY 15, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER (jointly and severally):
JAMES C. JUSTICE COMPANIES, INC.,
A DELAWARE CORPORATION
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

TWIN FIR ESTATES, LLC

A VIRGINIA LIMITED LIABILITY COMPANY
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

WILCOX INDUSTRIES, INC.

A WEST VIRGINIA CORPORATION

302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of wham may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without Process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE
AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
NOTICE.

 

 

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:
A. Pronouns. The pronouns "I," "me," and “my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. “You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.
8. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.
C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.
D. Loan Documents, Loan Documents refer to all the documents executed as a part of or in connection with the Loan.
£. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.
G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.
2. REFINANCING. This Note will renew and extend the following described nate{s):
Note [BB 422 dated December 12, 2019 with an original principal balance of $56,587,431.10 (the “Prior Note”).
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 10 of 35 PagelD #: 797

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, the principal
sum of $52,965,799.89, plus interest from January 1, 2020 on the unpaid Principal balance until this Note matures or this obligation is accelerated,
whichever occurs first, plus all accrued but unpaid interest outstanding under the Prior Note for the period December 1, 2019 to and including December
31, 2019, together with any applicable late charge (collectively, the “Prior Note Amounts”).
4, INTEREST. Interest will accrue on the unpaid Principal batance of this Note at the rate of Wall Street Journal Prime Rate as in effect from time to time
{interest Rate}.

A. Past-Maturity Interest. After maturity or acceleration, interest will accrue on the un paic Principal balance of this Note at the Interest Rate plus 3%

per annum, until paid in full.

8. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful

amount of interest allowed by applicable taw. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal

balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.

D. Accrual. Interest accrues using an Actual/360 days counting method.
5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.

A. Late Charge. if a payment is more than 10 days late, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge

promptly but only once for each late payment.
&. PAYMENT. | agree to pay this Note as follows:

(1) On January 15, 2020, an amount equal to the Prior Note Amounts.
(2) On January 31, 2020, all unpaid Principal and acerued interest shail be due and payable in full without notice or demand.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay additional fees or charges owing and the amount of
any advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no
such day will, instead, be made on the last day of such month.

For the purposes of this Note, “net proceeds” with respect to the Net Tax Credit Proceeds shall mean the gross proceeds resulting from the
syndication, sale, assignment or other disposition of the Virginia tax credits associated with the Presidential Estates property owned by James C.
Justice Companies, Inc. located in Albemarle County, Virginia and encumbered by the Albemarle County, Culpeper County and Prince George
County Deed of Trust minus (1) any fee owed to a tax creditor syndicator or broker (which fee must be approved by you in your sole and absolute
discretion), (2) a fee equal to two percent (2%) of the gross amount of the tax credit proceeds paid to Matthew Gerber by the tax credit
syndicator or broker and (3) any other amount approved by you, in your sole and absolute discretion, to pay lawyers, appraisers, title companies
and other persons or entities that have performed services directly associated with obtaining of the tax credit proceeds and/or the Net Tax Credit
Proceeds.

 

For the purposes of this Note, “net proceeds” with respect to the Net Asset Proceeds shall mean the gross proceeds resulting from the sale,
assignment or other disposition of any other collateral for this Note minus usual! and customary charges associated with the sale, assignment or
other disposition of the asset approved by you, in your sole and absotute discretion, such as grantor’s tax, prorated real estate taxes, and legal
fees and expenses.

 

Each payment | make on this Note will be applied first to pay interest that is due on this Note, then to escrow that is due on this Note, then to late
charges that are due on this Note, then to any charges that | owe on this Note other than principal and interest, and finally to the principal that is due on
this Note. If you and J agree to a different application of payments, we will describe our agreement on this Nate. You may change how payments are
applied in your sole discretion without notice to me. The actual amount of my final payment will depend on my payment record.

7. PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until i pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan 452.

9. GUARANTY. A Guaranty, dated December 1, 2019 from JAMES C JUSTICE, tf and CATHY L. JUSTICE (individually and collectively, Guarantor} to you,
guaranties the payment and performance of my debts as described in the Guaranty;

A Guaranty, dated December 1, 2018 from VIRGINIA FUEL CORPORATION (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from SOUTHEAST COTTON, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from AMERICAN TURF GRASS CORPORATION (Guarantor) to you, guaranties the payment and performance of my
debts as described in the Guaranty;

A Guaranty, dated December 1, 2018 from BLACK RIVER FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from RAPIDAN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in the
Guaranty;

A Guaranty, dated December 1, 2018 from EVERGREEN TURF CORPORATION (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from BLUE RIDGE FARM CENTER, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from STONEY BROOK PLANTATION, INC. (Guarantor) to you, guaranties the payment and performance of my debts
as described in the Guaranty;

A Guaranty, dated December 1, 2018 from JUSTICE FARM SUPPLY, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from TEN MILE BAY, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in
the Guaranty;
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 11 of 35 PagelD #: 798

A Guaranty, dated December 1, 2018 from JUSTICE FAMILY FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from GREENTHORN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in
the Guaranty; and

A Guaranty, dated December 1, 2018 from JUSTICE LOW SEAM MINING, INC. (Guarantor) to you, guaranties the payment and performance of my debts
as described in the Guaranty;

10. BEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:
A. Payments, | fail to make a payment in full when due.

B. insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. { merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a do mestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.

F. Other Documents. A default occurs under the terms of any other Loan Document.

G. Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

I. Judgment. | fail to satisfy or appeal any judgment against me.
J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
K. Name Change. | change my name or assume an additional name without notifying you before making such a change.

L. Property Transfer. | transfer all or a substantial part of my money or property.
ii. WAIVERS AMD CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonar.
A. Additional Walvers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.
(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
{3) You may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.
8. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.
i2, REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
&. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. insurance Benefits. You may make a claim for any and alll insurance benefits or refunds that may be available on my default.
6. Payments Made On My Behalf. Amounts advanced en my behaif will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.
E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right !
have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any amount due and payable
under the terms of this Note" means the total amount te which you are entitled to demand payment under the terms of this Note at the time you
set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply te an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmiess from any such claims arising as a result of your exercise of your right of set-off.
F. Waiver. Except as otherwise required by jaw, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.
13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney's fee.
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 12 of 35 PagelD #: 799

Expenses include (unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.
14, COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.
15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note fs in
effect:
A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
Jurisdiction in which | operate.
B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | am a party or to which | am or any of my Property is subject.
C. Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and will not use any other name
and will preserve my existing name, trade names and franchises.
16. APPLICABLE LAW. This Note is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state jaws are preempted by federal! law. in the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in Virginia, unless otherwise required by law. In the event of a dispute, the exclusive forum, venue and
place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, if
such court has jurisdiction, unless otherwise required by law.
17, JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and I will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.
18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. !f any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. Ne present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.
19. INTERPRETATION, Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not te be used to interpret or define the terms of this Note.
20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. ! will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.
21, CREDIT INFORMATION, { agree te supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.
22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree ta assume all costs including by way of
illustration and nat limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty {30} days.
23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, Irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of thesé parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the Opportunity to do so.
24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. {also acknowledge receipt of a copy of this Note.
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 13 of 35 PagelD #: 800

BORROWER:

JAMES C. JUSTICE COMPANIES, INC.,
a Delaware corporation

   

(Seal)

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF J UOGMENT}:

STATE OF Vi Vv 4 In 1a , COUNTY (OR CITY) OF ‘oanave ss.

 

\

This instrument was acknowledged before me this {is ' day of JAMES C. JUSTICE, Ill, PRESIDENT OF JAMES
C. JUSTICE COMPANIES, INC., a Delaware corporation, on behalf of the corporation. He [check on ] is personally known to me or [_] has produced
as identification.

My commission expires: 5 -3{- bal HK, / ] ( / ks Libelt
Notary Registration Number: LIOD IAF +

(Notary Public)

 

 

BORROWER: LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
TWIN FIR ESTATES, LLC, wate
ign tes compan my Cone Ne TOOT ona

 

 

 

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

STATE OF Vi -_ \ Via , COUNTY (OR CITY) OF D, oangce. ss.

 

  
 

This instrument was acknowledged before me this day of
FIR ESTATES, LLC, A VIRGINIA LIMITED LIABILITY COMPANY, on behalf of the company. He [check on
as identification.

JAMES C. JUSTICE, Ill, PRESIDENT OF TWIN
is personally known to me or [_] has produced

 

My commission expires: _, 5 “. 3 {- a oo |
Notary Registration Number: 1500729 Li = a Lilelto)

[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE DN FOLLOWIN: AN N WELLS
ARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20.2)

 

 

 

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 14 of 35 PagelD #: 801

BORROWER:

WILCOX INDUSTRIES, INC.,
a West Virginia corporation

  

(Seal)
TICE, fll, PRES!

  

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

STATE OF Nivginia , COUNTY (OR CITY) OF voanake ss.

This instrument was acknowledged before me this 5 day of Ta 1 Va ry by ES C. JUSTICE, Hl, PRESIDENT OF
WILCOX INDUSTRIES, INC., A WEST VIRGINIA CORPORATION, on behalf of the corporation. He [chec one] is personally known to me or [_] has

produced as identification.

v
My commission expires: 5-3l-Adad| Pu /’ ) ’ I Dy q j 9
Notary Registration Number: ASHOTAP iNotary Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 206u

 

 

 

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 15 of 35 PagelD #: 802
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 16 of 35 PagelD #: 803

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS

| JAMES C. JUSTICE 01/29/2020

COMPANIES, INC.

NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$52,965,799.89 Not Applicable Wail Street Journal Prime 02/28/2020 Commercial
Rate as in effect from time
totime
Creditor Use Only

 

 

AMENDED AND RESTATED PROMISSORY NOTE

{Commercial - Single Advance)

 

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is JANUARY 29, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER (jointly and severally):
JAMES C. JUSTICE COMPANIES, INC.,
A DELAWARE CORPORATION
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

TWIN FIR ESTATES, LLC

A VIRGINIA LIMITED LIABILITY COMPANY
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

WILCOX INBUSTRIES, INC.

A WEST VIRGINIA CORPORATION

302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

 

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, lil, James W. Haskins and Scott C. Wall, any of whom may act individually, of ]
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

| For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE

Le A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
NOTICE.

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:
A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity {including guarantors, endorsers, and sureties) wha agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Lean.
B. Note. Note refers to this dacument, and any extensions, renewals, modifications and substitutions of this Note.
€. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.
D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.
E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.
G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.
2. REFINANCING. This Note will renew and extend the following described note(s):
Note R452 dated January 15, 2020 with an original principal balance of $52,965,799.89 (the “Prior Note”).

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 17 of 35 PagelD #: 804

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, the principal
sum of $52,965,799.89, plus interest from January 29, 2020 on the unpaid Principal balance until this Note matures or this obligation is accelerated,
whichever occurs first, plus all accrued but unpaid interest outstanding under the Prior Note for the period January 1, 2020 to and including January 28,
2020, together with any applicable late charge (collectively, the “Prior Note Amounts”}.
4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime Rate as in effect from time to time
(Interest Rate).
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.
B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.
C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.
5. REMEDIAL CHARGES, In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. if a payment is more than 10 days late, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.
6. PAYMENT. [agree to pay this Note as follows:
(1) On January 31, 2020, an amount equal to $1,250,000.00, which amount shall be applied to unpaid Principal.
(2) On February 1, 2020, an amount equal to the Prior Note Amounts plus all accrued interest on the Principal.
(3) On February 15, 2020, an amount equal to $1,250,000, which amount shall be applied to unpaid Principal.
{4) On February 28, 2020, all unpaid Principal and accrued interest shall be due and payable in full without notice or demand.

Payments will be rounded up to the nearest $.01, With the final payment | also agree to pay additional fees or charges owing and the amount of
any advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no
such day will, instead, be made on the last day of such month.

Each payment | make on this Note will be applied first to pay interest that is due on this Note, then to escrow that is due on this Note, then to late
charges that are due on this Note, then to any charges that | owe on this Note other than principal and interest, and finally to the principal that is due on
this Note. If you and | agree to a different application of payments, we will describe our agreement on this Note. You may change how payments are
applied in your sole discretion without notice to me. The actual amount of my final payment will depend on my payment record.

7. PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew Joan <2.

9. GUARANTY. A Guaranty, dated January 29, 2020 from JAMES C JUSTICE, I! and CATHY L, JUSTICE (individually and collectively, Guarantor) to you,
guaranties the payment and performance of my debts as described in the Guaranty;

A Guaranty, dated December 1, 2018 from VIRGINIA FUEL CORPORATION (Guarantor} to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from SOUTHEAST COTTON, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from AMERICAN TURF GRASS CORPORATION (Guarantor) to you, guaranties the payment and performance of my
debts as described in the Guaranty;

A Guaranty, dated December 1, 2018 from BLACK RIVER FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from RAPIDAN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in the
Guaranty;

A Guaranty, dated December 1, 2018 from EVERGREEN TURF CORPORATION (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from BLUE RIDGE FARM CENTER, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from STONEY BROOK PLANTATION, INC. (Guarantor) to you, guaranties the payment and performance of my debts
as described in the Guaranty;

A Guaranty, dated December 1, 2018 from JUSTICE FARM SUPPLY, INC. (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from TEN MILE BAY, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in
the Guaranty;

A Guaranty, dated December 1, 2018 from JUSTICE FAMILY FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as
described in the Guaranty;

A Guaranty, dated December 1, 2018 from GREENTHORN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in
the Guaranty; and

A Guaranty, dated December 1, 2018 from JUSTICE LOW SEAM MINING, INC. (Guarantor} to you, guaranties the payment and performance of my debts
as described in the Guaranty;

10. DEFAULT. | will be in default if any of the following events {known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

8. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 18 of 35 PagelD #: 805

C. Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
F. Other Documents. A default occurs under the terms of any other Loan Document.
G, Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. | make any verbal! or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

1. Judgment. | fail to satisfy or appeal any judgment against me.
J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
K. Name Change. | change my name or assume an additional name without notifying you before making such a change.

L, Property Transfer. { transfer ail or a substantial part of my money or property.
11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.
A. Additional Waivers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.
{1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of set-off.
{5} You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6) lagree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.
12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and ail remedies you have under state or federal faw or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.
D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.
E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. it also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.
F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your tight to use any other
remedy, You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.
13. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, 1 agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attormey’s fee.
Expenses include (unless prohibited by law) reasonable attorneys' fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys' fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.
14, COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees an any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.
15. WARRANTIES AND REPRESENTATIONS. ! make to you the following warranties and representations which will continue as long as this Note is in
effect:
A. Power. lam duly organized, and validly existing and in good standing in afl jurisdictions in which | operate. t have the power and authority to
enter into this transaction and to carry on my business er activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which 1 operate.
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 19 of 35 PagelD #: 806

B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | am a party or to which | am or any of my Property is subject.
C. Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and will not use any other name
and will preserve my existing name, trade names and franchises.
16. APPLICABLE LAW. This Note is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. in the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in Virginia, unless otherwise required by law. In the event of a dispute, the exclusive forum, venue and
place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, if
such court has jurisdiction, unless otherwise required by law.
17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.
18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.
19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.
20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. i agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to canfirm your lien
status on any Property. Time is of the essence.
21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.
22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me, | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.
23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.
24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. lalso acknowledge receipt of a copy of this Note.

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 20 of 35 PagelD #: 807

BORROWER:

JAMES C. JUSTICE COMPANIES, INC.,
a Delaware corporation

“Sy 7 ——
—- Z eg ee gee eee tin
By: F (Seal)

—— 7 — —_—
JAMES C. JUSTICE, lil, PRESIDENT
é

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT}:

 

   

—s
) Vo
STATE OF IWweO Lita _ COUNTY (OR CITY) OF Ce ss.
- j a
( LH | : AOR
This instrument was acknowledged before me this = dayof Jol) fii hi / by JAMES C. JUSTICE, ill, PRESIDENT OF JAMES

C. JUSTICE COMPANIES, INC., a Delaware corporation, on behalf of the corporation. He [check oné}] is personally known to me or [_] has produced
_ as identification.

My commission expires: 4 4 3 ~ L206 hye
Notary Registrati ber: 28 C9729 —— :
tary Registration Number (Notary Public)

 

 

BORROWER: LESLIE ANN WELLS
NOTARY PUBLIC
TWIN FIR ESTATES, LLC, Commoanwealth of Virginia
a Virginia limited liability company Registration No. 7560729 ;
My Commission Expires May 31, 207 /

 

   

By Ge OE (Seal)
“JAMES C.JUSTICE, Ill, PRESIDENT

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

 

 

STATE OF Vw CLiIVWLG ,COUNTY(ORCITYOF “OGY Ee 58.
\,
This instrument was acknowledged before me this os) a day of )U¢ 20 / 20) by JAMES C. JUSTICE, Ill, PRESIDENT OF TWIN

 

FIR ESTATES, LLC, A VIRGINIA LIMITED LIABILITY COMPANY, on behalf of the company. He [chec!’ one] |_ is personally known to me or [_] has produced
as identification. ™

 

  

My commission expires: ___)
Notary Registration Number: ~7 5 /> /

 

Lec ll nn. Lelel a)

[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON FOLLOWING PAGE}

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202 |

 

 

 

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 21 of 35 PagelD #: 808
BORROWER:

WILCOX INDUSTRIES, INC.,
a West Virginia corporation

. 7 ——
me Fa S
K KGee Cees fof poo

By: /\-— 2 hz ae :

JAMES C TOSHICE, Ul, PRESIDENT —

__(Seal}

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

, 4 ‘
/ : j
staregr_\/ \YOQIVAA a , COUNTY (OR CITY) OF \ avo? $5.
ef f LOS

This instrument was acknowledged before me this ol J day of (0) U4 vY by JAMES C. JUSTICE, ill, PRESIDENT OF
WILCOX INDUSTRIES, INC., A WEST VIRGINIA CORPORATION, on behalf of the corporation. He [check one] {7 is personally known to me or [7] has
produced as identification,

ae at f “5 ‘} ) )
My commission expires: ) [- AGRI Ky } ,

Notary Registration N r fy fas
ry Registration Number: _ re (Notary Public)

eo

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonweaith of Virginia

Registration No. 7560729
My Commission Expires May 31, 20c9/
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 22 of 35 PagelD #: 809
‘Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 23 of 35 PagelD #: 810

Carter Bank & Trust

 

GUARANTY
(Continuing Debt - Unlimited)

DATE AND PARTIES. The date of this Guaranty is January 29, 2020. The parties and their addresses are:
LENDER:

CARTER BANK & TRUST

4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776

BORROWER (individually and collectively):

James C. Justice Companies, inc., a Delaware corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

Twin Fir Estates, LLC, a Virginia limited liability company
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

Wilcox Industries, Inc., a West Virginia corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

GUARANTOR: (individually and collectively)
JAIVIES C. JUSTI

White Sulphur Springs, West Virginia 24986

CATHY LJ a

White Sulphur Springs, West Virginia 24986

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Hi, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
| Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
| Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
| and reasonable attorneys' fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

|For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
| DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns “I, "me" and "my" refer to all persons or entities signing this Guaranty, individually, jointly and severally,
and together. "You" and “your” refer to the Lender.
B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
BP. Loan. “Loan” refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 24 of 35 PagelD #: 811

E. Loan Documents. "Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. for good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |,
jointly and severally, absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and
every debt, of every type, purpose and description that the Borrower either individually or with others, may now or at any time in the future
owe you, including all principal, accrued interest, attorneys’ fees and collection costs, when allowed by law, that may become due from the
Borrower to you in collecting and enforcing the debt and all other agreements with respect to the Borrower listed below (“Debt”):

James C. Justice Companies, Inc., a Delaware corporation
Twin Fir Estates, LLC, a Virginia limited liability company
Wilcex Industries, Inc., a West Virginia corporation

in addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited te, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debi, loan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising from
the terms of all documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other persan and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. in the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATION. Lagree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and ail
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, | will still be obligated under this Guaranty until 1 provide such a notice of revocation to you. If any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in "actual’
possession when you have physical, immediate and exclusive control over the Property and have accepted such contro! in writing. Further,
you will only be deemed to be in “constructive” possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 25 of 35 PagelD #: 812

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any
Debt.
C. Death or incompetency. | die or am declared legally incompetent.
D. Failure to Perform. i fail to perform any condition or to keep any promise or covenant of this Guaranty.
E. Other Documents. A default occurs under the terms of any other document relating to the Debt.
F. Other Agreements. | am in default on any other debt or agreement I have with you.
G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals
a material fact at the time it is made or provided.
H. Judgment. | fail to satisfy or appeal any judgment against me.
|. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.
M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt is impaired for any reason.
3. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and natice of dishonor.
A, Additional Waivers. In addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1} You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
{2} You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6) 1 agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(9) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. In addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a
person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in contro! or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10, REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower’s Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.
F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any
» Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 26 of 35 PagelD #: 813

amount due and payable under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or
endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does
not apply to any individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you de not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, |
agree to’ pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney's fee of 10% of the outstanding principal due at the
time of default shal! constitute a reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property | have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys' fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.
12, WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which | am a party.
In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that | have not relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. | agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.
14, APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.
18, NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
or mailing it by first class mail te the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name,
address or other application information. | will provide you any correct and complete financial statements or other information you request.
| agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.
19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to you by athers or for providing such information to others.
, Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 27 of 35 PagelD #: 814

20. WAIVER OF JURY TRIAL All of the parties to this Guaranty knowingly and intentionally, irrevacably and unconditionally, waive any
and all right to a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.

21. SIGNATURES. B8y signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this
Guaranty.

GUARANTOR:

> ttt dll l re _—
LLDPLED fF eh tg, ae (Seal)
(AMES*G JUSTICE, J)

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
{individual}

STATE OF we st Wp

This instrument was acknowledged before me this 3 oulay of Wow" « £2.08 _ by JAMES C. JUSTICE, Il, He [check one is
personally known to me or [_] has produced as identification.

7
COUNTY/CITY OF frre As b Klee SS.

‘ o
= XK ; ‘
My commission expires: ja + 30 7 AAW. Aa.w d) te wi 0 ce Tc
Notary Registration Number: {Notary Public) / (
c “IAL SEA [Executions Continue on Following Page]
Notary }
35 t
af
B
i
}

|

Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 28 of 35 PagelD #: 815

GUARANTOR:

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(individual)

STATE OF we st V, Apne 42 _ COUNTY/CITY OF Mes ew bry eR ss.

—
This instrument was acknowledged before me this © Qiiay of Jar Al. 2 LD by CATHY L. JUSTICE, She [check one] FT is”
personally known to me or [| has produced as identification.

My commission expires: (a 4 6 - 3,4.

Notary Registration Number: __ (nétaly Public}
~>
OFFICIAL SEAL j
aren Stanley :
Notary & ’
State of v ask Qing ;
My Commisst Zp t
De cember 20, 2037 :

“x eae rf ~ 66 BC 16
{_ * Renick, wy 24964 |
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 29 of 35 PagelD #: 816

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 30 of 35 PagelD #: 817

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS
a ..22 JAMES C. JUSTICE 03/19/2020
COMPANIES, INC.
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$51,665,359.46 Not Applicable Wall Street Journal Prime 06/30/2020 Commercial
Rate as in effect from time
to time
Creditor Use Only

 

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

 

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is MARCH 19, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2902

BORROWER {jointly and severally):
JAMES C. JUSTICE COMPANIES, INC.,
A DELAWARE CORPORATION
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

TWIN FIR ESTATES, LLC,

A VIRGINIA LIMITED LIABILITY COMPANY
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

WILCOX INDUSTRIES, INC.,

A WEST VIRGINIA CORPORATION

302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

 

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if 1 default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender,

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE
AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
NOTICE.

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:
A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person ar legal entity (including guarantors, endorsers, and sureties} who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.
8. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.
C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.
D. Loan Documents. Loan Documents refer to all the dacuments executed as a part of or in connection with the Loan.
E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.
G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.
2. REFINANCING. This Nate will renew and extend the following described note(s):
Note IE} 422 dated January 29, 2020 with an original principal balance of $52,965,799.89 (the “Prior Note”).

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 31 of 35 PagelD #: 818

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, the principal
sum of $51,700,986.41, plus interest from March 19, 2020 on the unpaid Principal balance until this Note matures or this obligation is accelerated,
whichever occurs first, plus all accrued but unpaid interest outstanding under the Prior Note for the period February 29, 2020 to and including March 18,
2020, together with any applicable late charge (collectively, the “Prior Note Amounts”).
4. INTEREST, Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime Rate as in effect from time to time
(Interest Rate),
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.
B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.
C, Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.
5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. if a payment is more than 10 days late, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.
6. PAYMENT. | agree to pay this Note as follows:
(1) On April 1, 2020, an amount equal to the Prior Note Amounts.
(2) On each of April 1, 2020, May 1, 2020 and June 1, 2020, an amount equal to the interest that has accrued on the Principal balance
outstanding on this Note.
(3) On June 30, 2020, the entire Principal balance outstanding on this Note together with all accrued interest shall be immediately due and
payable in full without notice or demand.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay additional fees or charges owing and the amount of
any advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no
such day will, instead, be made on the last day of such month.

Each payment | make on this Note will be applied first to pay interest that is due on this Note, then to escrow that is due on this Note, then to late

charges that are due on this Note, then to any charges that | owe on this Note other than principal and interest, and finally to the principal that is due on

this Note. tf you and | agree to a different application of payments, we will describe our agreement on this Note. You may change how payments are

applied in your sole discretion without notice to me. The actual amount of my final payment will depend on my payment record.
7, PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full. | shall be required to prepay this Note in the amount of alf Net Proceeds (as hereinafter defined) | receive on or prior to June 30, 2020. For the
purposes of this Note, “Net Proceeds” shall mean (1) the gross proceeds resulting from the syndication, sale, assignment or other disposition of the Virginia
tax credits associated with the Presidential Estates property owned by James C. Justice Companies, Inc. located in Albemarle County, Virginia and
encumbered by the Credit Line Deed of Trust dated October 30, 2013 executed by James C. Justice Companies, Inc. for the benefit of you that encumbers
the Presidential Estates property and secures this Note minus (i) any fee owed to a tax creditor syndicator or broker (which fee must be approved by you in
your sole and absolute discretion), (ii} a fee equal to two percent (2%) of the gross amount of the tax credit proceeds paid to Matthew Gerber by the tax
credit syndicator or braker and (ifi) any other amount approved by you, in your sole and absolute discretion, to pay lawyers, appraisers, title companies and
other persons or entities that have performed services directly associated with obtaining such Virginia tax credits and (2) the gross proceeds resulting from
the sale, assignment or other disposition of any other collateral for this Note minus usual and customary charges associated with the sale, assignment or
other disposition of the asset approved by you, in your sole and absolute discretion, such as grantor’s tax, prorated real estate taxes, and legal fees and
expenses.

8. LOAN PURPOSE, The purpose of this Loan is to renew foan EEE482.

9. GUARANTY. A Guaranty, dated March 19, 2020 from JAMES C JUSTICE, It and CATHY L. JUSTICE {individually and collectively, Guarantor) to you,

guaranties the payment and performance of my debts as described in the Guaranty; .

A Guaranty, dated December 1, 2018 from VIRGINIA FUEL CORPORATION (Guarantor) to you, guaranties the payment and performance of my debts as

described in the Guaranty;

A Guaranty, dated December 1, 2018 fram SOUTHEAST COTTON, INC. (Guarantor) to you, guaranties the payment and performance of my debts as

described in the Guaranty;

A Guaranty, dated December 1, 2018 from AMERICAN TURF GRASS CORPORATION (Guarantor) to you, guaranties the payment and performance of my

debts as described in the Guaranty;

A Guaranty, dated December 1, 2018 from BLACK RIVER FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as

described in the Guaranty;

A Guaranty, dated December 1, 2018 from RAPIDAN, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in the

Guaranty;

A Guaranty, dated December 1, 2018 from EVERGREEN TURF CORPORATION (Guarantor) to you, guaranties the payment and performance of my debts as

described in the Guaranty;

A Guaranty, dated December 1, 2018 from BLUE RIDGE FARM CENTER, INC. (Guarantor) to you, guaranties the payment and performance of my debts as

described in the Guaranty;

A Guaranty, dated December 1, 2018 from STONEY BROOK PLANTATION, INC. (Guarantor) to you, guaranties the payment and performance of my debts

as described in the Guaranty;

A Guaranty, dated December 1, 2018 from JUSTICE FARM SUPPLY, INC. (Guarantor) to you, guaranties the payment and performance of my debts as

described in the Guaranty; ,

A Guaranty, dated December 1, 2018 from TEN MILE BAY, LLC (Guarantor) to you, guaranties the payment and performance of my debts as described in

the Guaranty;

A Guaranty, dated December 1, 2018 from JUSTICE FAMILY FARMS, LLC (Guarantor) to you, guaranties the payment and performance of my debts as

described in the Guaranty;

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 32 of 35 PagelD #: 819

A Guaranty, dated December 1, 2018 from GREENTHORN, LLC {Guarantar) to you, guaranties the payment and performance of my debts as described in
the Guaranty; and

A Guaranty, dated December 1, 2018 from JUSTICE LOW SEAM MINING, INC. (Guarantor) to you, guaranties the payment and performance of my debts
as described in the Guaranty;

10. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:
A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. 1 merge, dissolve, reorganize, and my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. { fail to perform any condition or to keep any promise or covenant of this Note.
F, Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

1 Judgment. | fail to satisfy or appeal any judgment against me.
J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
K. Name Change. I change my name or assume an additional name without notifying you before making such a change.

L. Property Transfer. | transfer all or a substantial part of my money or property.
12. WAIVERS AND CONSENT. To the extent not prahibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.
A. Additional Walvers By Borrower. In addition, I, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.
(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6) | agree that any of us signing this Nate as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, priviteges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.
12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
¢. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.
D. Payments Made On My Behalf, Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.
E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Note” means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.
F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.
13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. { agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shali constitute a reasonable attorney's fee.
Expenses include (unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in fuil at the highest interest rate in effect as
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 33 of 35 PagelD #: 820

provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.
14, COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.
15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note is in
effect:
A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which { operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.
B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | am a party or to which | am or any of my Property is subject.
C. Name and Place of Business. Other than previously disclosed in writing to you i have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, } do not and will not use any other name
and will preserve my existing name, trade names and franchises.
16. APPLICABLE LAW. This Note is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in Virginia, unless otherwise required by law. In the event of a dispute, the exclusive forum, venue and
place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, if
such court has jurisdiction, unless otherwise required by law.
17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any ather person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and I will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.
18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation 2) or the Real Estate Settlement
Procedures Act (Regulation X} that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.
19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.
20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.
21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.
22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that ail documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.
23. WAIVER OF JURY TRIAL All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.
24. SIGNATURES. By signing under seal, t agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 34 of 35 PagelD #: 821

BORROWER:

JAMES C. JUSTICE COMPANIES, INC.,
a Delaware corporation

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

STATE OF ¥ t COUNTY (OR CITY) OF pa ndke ss.

This instrument was acknowledged before me this {9 ‘a. day of March , 2020 by JAMES C. JUSTICE, Hl, PRESIDENT OF
JAMES C. JUSTICE COMPANIES, INC., a Delaware corporation, on behalf of the corporation. He [check one] I} personally known to me or [[] has
produced as identification.

, ze fs
f SL
My commission expires: ay -3(-309/ SP f 1 ang
Notary Registration Number: Wi YE 5 “ Yoh Ln. l (Lill

(Notary Public)

 

LESLIE ANN WELLS

BORROWER: NOTARY PUBLIC
Commonwealth of Virginia
TWIN FIR ESTATES, LLC, Registration No. 7560729

 

a Virginia limited liabili My Commission Expires May 31, 20.2/

 

  

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

STATE OF Vi ¥G ina. , COUNTY (OR CITY) OF oa ub 5s.
This instrument was acknowledged before me this [ i 4 day of f larch , 2020 by JAMES C. JUSTICE, Ill, PRESIDENT OF

TWIN FIR ESTATES, LLC, A VIRGINIA LIMITED LIABILITY COMPANY, on behalf of the company. He [check one] fe77s personally known to me or [[] has
produced as identification.

My commission expires: -3l-dD3
Notary Registration Number: 79100737 . | )

[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON FOLLOWING PAGE]

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registratian No. 7560729
My Commission Expires May 31, 209/

 

 

 
Case 5:21-cv-00320 Document 49-14 Filed 07/14/21 Page 35 of 35 PagelD #: 822

BORROWER:

WILCOX INDUSTRIES, INC.,
a West Virginia corporation

By: (Seal)

JAPESECHISTICE, im prestge—

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

STATE OF _ Virginia COUNTY (oR CITY) o Ronnoke ss.

This instrument was acknowledged before me this | g Ha day of March , 2020 by JAMES C. JUSTICE, III, PRESIDENT OF
WILCOX INDUSTRIES, INC., A WEST VIRGINIA CORPORATION, on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

My commission expires: 5731-3 03) “
Notary Registration Number: 7SOOBG

(Notary Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC

Cammonwealth of Virginia
Registration No. 7560725
My Commission Expires May 34, 20%

 

 

 
